Citation Nr: 0828404	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot.

2.  Entitlement to service connection for residuals of a 
fracture to the ribs.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Portland, Oregon.

As an initial procedural matter, the Board notes that the 
veteran filed his current claims in July 2004 and underwent 
multiple VA examinations in December 2004, including 
audiology, diabetes, joints, neurological, skin, spine, and 
PTSD.  In a September 2006 statement, VA's Compensation and 
Pension Service (C&P) notified the RO of issues concerning 
the preparation and validity of an examination report due to 
credibility and probative evidence issues; however, it is not 
clear to which examination they referred.  The Board notes 
that the C&P notice was located physically on top of the PTSD 
examination report (which is not on appeal).  

Even if the C&P notice included the December 2004 feet/joints 
examination, the Board has reviewed the report and finds that 
the examiner was unable to render an opinion as to the 
etiology of the veteran's right foot and bilateral knee 
complaints.  Therefore, the examination offers little in the 
way of probative value to the claims.  

Moreover, the Board is granting the appeal as to the right 
foot and denying the bilateral knee disorders based on other 
evidence.  As such, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran's current right foot pathology is related to 
an in-service fracture of his right foot during active duty 
service.    

2.  Current residuals of in-service rib fractures are not 
shown.    

3.  A chronic right knee disorder was not manifest during 
service; symptoms of a chronic right knee disorder were not 
continuous after service and did not manifest until many 
years after service and are unrelated to active duty service.  

4.  A chronic left knee disorder was not manifest during 
service; symptoms of a chronic left knee disorder were not 
continuous after service and did not manifest until many 
years after service and are unrelated to active duty service.  


CONCLUSIONS OF LAW

1.  Residuals of a right foot fracture were incurred during 
active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Residuals of a fracture to the ribs were not incurred or 
aggravated by active duty service; current residuals of rib 
fractures are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  A right knee disorder, diagnosed as degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

4.  A left knee disorder, diagnosed as degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Residuals of a Fracture to the Right Foot

Upon a review of the evidence of record, the Board finds that 
the veteran incurred an injury to the right foot during 
active duty service.  According to private treatment records, 
he was involved in an in-service motor vehicle accident in 
December 1969.  X-rays of the right foot taken at the time of 
the accident revealed several fractures, including fractures 
of the 2nd, 3rd, and 5th metatarsals and a fracture to the 
proximal phalanx of the 5th toe.  Further, his statements and 
a January 2005 lay statement from his mother corroborate 
these events.  

While the medical evidence does not reflect complaints of, 
treatment for, or a diagnosis related to right foot residuals 
for many years after service separation, a September 2005 VA 
treatment report revealed chronic pain of the medial 
metatarsal and red, irritated skin at the site of the injury 
caused by the December 1969 motor vehicle accident.  
Moreover, in a December 2005 VA treatment record, the 
physician noted, among other findings, the growth of a large 
prominence over the dorsal medial aspect of the base of the 
proximal phalanx.  

After carefully reviewing all the evidence on file, the Board 
finds that the weight of competent medical evidence of record 
supports the claim.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Because the competent evidence of record demonstrates that he 
injured his right foot during active duty service and that 
residuals from the injury were present, the Board finds that 
the residuals of the fracture to his right foot are related 
to service.  

In this case, the competent evidence has, at the very least, 
placed the pertinent record in relative equipoise.  
Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
residuals of a fracture to the right foot.  38 U.S.C.A. § 
5107(b). The appeal is granted. 

Residuals of a Fracture to the Ribs

As stated above, the veteran was involved in an in-service 
motor vehicle accident in December 1969.  The treating 
private physician at the time of the accident also noted 
sharp protruding ends of broken ribs, indicating fractures of 
the left 5th and 6th anterior ribs in the mid-clavicular line.  
According to the December 1969 report, even though X-ray 
views taken at the time of the accident did not particularly 
show the rib fractures, the examiner concluded that "it was 
obvious there w[ere] fractures present."  

He filed his claim in July 2004.  As noted above, he 
underwent VA examinations in December 2004.  At the time, the 
veteran admitted that he did not intend to file a claim for 
fractured ribs and that he had had no sequelae.  The final 
diagnosis was resolved rib fractures.

Due to the challenge to a December 2004 VA examination, the 
Board is not relying on the examination to deny the claim but 
notes that the findings in the examination are consistent 
with the rest of the record which reflects no complaints of, 
treatment for, or a diagnosis related to residuals of rib 
fractures.  

In essence, the evidence of record fails to establish a 
current diagnosis related to residuals of rib fractures.  
Lacking such diagnosis, the claim must fail.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110.  In the absence of proof of a present 
disability there can be no valid claim). 

Degenerative Joint Disease of the Right Knee and Left Knee

In the present case, there is no dispute that the veteran has 
current disabilities of the left and right knees.  VA 
treatment records indicate that he was diagnosed with 
degenerative joint disease in both knees and that he 
underwent bilateral arthroscopic knee surgery in 1995.  
However, for the reasons discussed below, the Board finds 
that the weight of the evidence demonstrates that his right 
and left knee disabilities are unrelated to service.  

The Board finds that the veteran did not incur an injury or 
disease of the right knee or left knee in service.  Although 
he was involved in an in-service automobile accident in 
December 1969, resulting in multiple lacerations of the 
knees, service treatment records following the accident did 
not reveal any history of an injury, complaints, findings, 
diagnosis, or treatment of the knees.  Notably, a clinical 
evaluation conducted in March 1971 at the time of discharge 
from service revealed "normal" lower extremities.  For 
these reasons, the Board finds that he did not incur an 
injury or chronic pathology of the left or right knee during 
active duty service.    

The Board further finds that the degenerative joint disease 
of the right or left knees did not manifest to a degree of 10 
percent within one year of service separation to warrant 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(a),.  Although arthritis is recognized as a chronic 
disease that is subject to presumptive service connection 
analysis, the records do not indicate the manifestation of 
the degenerative joint disease within the statutorily defined 
one-year period following service separation.  

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  As stated above, there was no 
treatment for any degenerative joint disease of the left or 
right knee in service.  Although private treatment records 
reflect that he sustained multiple lacerations to his knees 
in an in-service automobile accident, this information is not 
indicative of a chronic disease in service.  

Despite the veteran's December 2006 statement that he 
experienced chronic pain in both knees for many years, there 
is no indication of continuing symptomatology dating back to 
service.  The Board notes the absence of treatment for and 
complaints of a right knee or left knee disability until 
1995, more than 20 years after separation from service, when 
he underwent arthroscopic surgery on both knees.  

The Board finds the lack of contemporaneous medical records 
of right knee or left knee complaints for many years to be 
highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Accordingly, the Board finds that symptoms of chronic right 
or left knee disorders were not continuous after service and 
did not manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's right knee and left 
knee disorders are unrelated to service.  There is simply no 
competent evidence of record causally relating his right knee 
or left knee disabilities, currently diagnosed as a 
degenerative joint disease, to active service.  

As stated above, although he was involved in an in-service 
automobile accident, private treatment records from December 
1969 only noted multiple lacerations of the knees, and the 
medical evidence does not otherwise indicate any complaints 
of or treatment any disorder of the left or right knees, 
including arthritis, for many years after service.

The Board acknowledges the veteran's May 2005 statement, in 
which he provides lay testimony of a causal connection 
between his current right and left knee disabilities and 
active duty.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the 
weight of the evidence is against the veteran's claims for 
service connection for degenerative joint disease of the 
right knee and left knee, the Board is unable to grant the 
benefits sought.  

Veterans Claims Assistance Act

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

As to the veteran's claim for service connection for 
residuals of a fracture to the right foot, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

As to the remaining claims for service connection, the Board 
notes that proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates for his claims.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  

The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the Board finds that a remand for a VA examination 
is not in order. 

In this case, the veteran submitted statements and private 
medical records in support of his claims.  Additionally, the 
RO obtained VA treatment records and service treatment and 
personnel records pertinent to the issues on appeal.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a fracture of the right 
foot is granted.

Service connection for residuals of a fracture to the ribs is 
denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


